DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 and 04/08/2021 is being considered by the examiner.
Non-Patent literature document No. 1 filed 11/20/2020, and Non-Patent literature documents Nos. 1 and 2 filed 04/08/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of a translation of the office actions was not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Applicant's election with traverse of Species 1 (claims 1-8) in the reply filed on 03/17/2022 is acknowledged.  The traversal is on the ground(s) that the Office has both failed to show how each of the Office  Action  indicated  Species  I  to  II  is  separately classified in specific classes/subclasses, and further failed to provide any appropriate explanation for any of the Office Action's listings of available alternative 'conclusion' for supporting an ultimate conclusion that that there would be a serious burden on the examiner.  
This is not found persuasive because: claims 1-8 are directed to allocating a shared variable to a memory comprising allocating unshared variables to memories times of access, to which are sequentially minimized, in descending order of actual variable access count; calculating an actual variable access count per core; selecting a core with a highest actual variable access count; and allocating a shared variable to a memory of the selected core. Claims 9-15 are directed to a allocating shared data to a memory comprising determining per-data item minimum memory access times based on the data-memory table; sorting differences between the determined minimum memory access times and the per- data item memory access times in descending order; and sequentially allocating data to a memory in the sorted order.
In the selected claims 1-8 there is no teaching and therefore no need to search “determining per-data item minimum memory access times based on the data-memory table; sorting differences between the determined minimum memory access times and the per- data item memory access times in descending order; and sequentially allocating data to a memory in the sorted order” as claimed in claims 9-15. Therefore claims 9-15 would require a different field of search (e.g., employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claim 8, the specification does not provide a definition for the claimed “recording medium”.  A Broadest reasonable interpretation for the term “recording medium” would include both statutory embodiments and non-statutory embodiments such as signals.  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.

The Examiner suggests amending the claim(s) to read as a “non-transitory recording medium”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2009/0077403) in view of Suzuki et al. (US 2013/011138).

With respect claim 1, Hayashi et al. teaches allocating unshared variables to memories times of access (see paragraph 36, 120 and 151; unshared parameters (i.e., variables) access times are calculated and the unshared parameter is allocated), to which are sequentially minimized, in descending order of actual variable access count (see Fig. 17 and paragraphs 210-211; variables access times are recorded in parameter list in descending order); and
calculating an actual variable access count per core (see paragraphs 210-211; access times of parameter (i.e., variables) per core is determined).
Hayashi et al. does not specifically teach selecting a core with a highest actual variable access count; and allocating a shared variable to a memory of the selected core.
However, Hayashi et al. teaches a case where the array A is read and written by the data processing device 2-1 for 200 times; the array B is done so by the data processing device 2-0 for 65 times; the array C is done so by the data processing device 2-0 for 5 times and is done so by the data processing device 2-1 for 2 times. The array A having a large number of accesses, i.e., 200 times, to the data processing device 2-1 is allocated (placed) in the memory bank 3B-3. The array data C having a small number of accesses, i.e., 2 times, to the data processing device 2-1 is allocated (placed) in the memory bank 3B-2 (i.e., a processing device having a larger access value of a parameter (i.e., variable) is selected and the variable is allocated to a memory of the processing device selected) (see paragraphs 204-205 and 210-211). Hayashi et al. also teaches wherein a number of accesses of a shared parameter is calculated (ST203), and the shared parameter is allocated (see paragraph 218).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to achieve low power consumption (see Hayashi, paragraphs 121 and 213).
Hayashi et al. does not teach mapping each task to a core.
However, Suzuki et al. teaches mapping each task to a core (paragraph 118; each core is assigned to each CPU in a multi-core processor system).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Hayashi et al. to include the above mentioned to optimize memory utilization (see Suzuki, paragraphs 124, 126 and 194).

With respect claim 7, Hayashi et al.  teaches a memory (see Fig. 14 and paragraphs 198-199; memory 3B in system block 1B); 
allocating unshared variables to memories times of access (see paragraph 36, 120 and 151; unshared parameters (i.e., variables) access times are calculated and the unshared parameter is allocated), to which are sequentially minimized, in descending order of actual variable access count (see Fig. 17 and paragraphs 210-211; variables access times are recorded in parameter list in descending order); and 
calculating an actual variable access count per core (see paragraphs 210-211; access times of parameter (i.e., variables) per core is determined).
Hayashi et al. does not specifically teach selecting a core with a highest actual variable access count; and allocating a shared variable to a memory of the selected core.
However, Hayashi et al. teaches a case where the array A is read and written by the data processing device 2-1 for 200 times; the array B is done so by the data processing device 2-0 for 65 times; the array C is done so by the data processing device 2-0 for 5 times and is done so by the data processing device 2-1 for 2 times. The array A having a large number of accesses, i.e., 200 times, to the data processing device 2-1 is allocated (placed) in the memory bank 3B-3. The array data C having a small number of accesses, i.e., 2 times, to the data processing device 2-1 is allocated (placed) in the memory bank 3B-2 (i.e., a processing device having a larger access value of a parameter (i.e., variable) is selected and the variable is allocated to a memory of the processing device selected) (see paragraphs 204-205 and 210-211). Hayashi et al. also teaches wherein a number of accesses of a shared parameter is calculated (ST203), and the shared parameter is allocated (see paragraph 218).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device to include the above mentioned to achieve low power consumption (see Hayashi, paragraphs 121 and 213).
Hayashi et al. does not teach a cache; and a controller mapping each task to a core.
However, Suzuki et al. teaches a cache (see paragraph 118; cache); and a controller mapping each task to a core (paragraph 118-119; each core is assigned to each CPU in a multi-core processor system).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Hayashi et al. to include the above mentioned to optimize memory utilization (see Suzuki, paragraphs 124, 126 and 194).

With respect claim 8, Hayashi et al. teaches allocating unshared variables to memories times of access (see paragraph 36, 120 and 151; unshared parameters (i.e., variables) access times are calculated and the unshared parameter is allocated), to which are sequentially minimized, in descending order of actual variable access count (see Fig. 17 and paragraphs 210-211; variables access times are recorded in parameter list in descending order); and 
calculating an actual variable access count per core (see paragraphs 210-211; access times of parameter (i.e., variables) per core is determined).
Hayashi does not specifically teaches selecting a core with a highest actual variable access count; and allocating a shared variable to a memory of the selected core.
However, Hayashi et al. teaches a case where the array A is read and written by the data processing device 2-1 for 200 times; the array B is done so by the data processing device 2-0 for 65 times; the array C is done so by the data processing device 2-0 for 5 times and is done so by the data processing device 2-1 for 2 times. The array A having a large number of accesses, i.e., 200 times, to the data processing device 2-1 is allocated (placed) in the memory bank 3B-3. The array data C having a small number of accesses, i.e., 2 times, to the data processing device 2-1 is allocated (placed) in the memory bank 3B-2 (i.e., a processing device having a larger access value of a parameter (i.e., variable) is selected and the variable is allocated to a memory of the processing device selected) (see paragraphs 204-205 and 210-211). Hayashi et al. also teaches wherein a number of accesses of a shared parameter is calculated (ST203), and the shared parameter is allocated (see paragraph 218).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the medium to include the above mentioned to achieve low power consumption (see Hayashi, paragraphs 121 and 213).
Hayashi et al. does not teach mapping each task to a core.
However, Suzuki et al. teaches mapping each task to a core (paragraph 118-119; each core is assigned to each CPU in a multi-core processor system).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the medium taught by Hayashi et al. to include the above mentioned to optimize memory utilization (see Suzuki, paragraphs 124, 126 and 194).


Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139